DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the office action from 3/8/2022, the applicant has submitted an amendment, filed 6/30/2022, amending claims 1, 3, 5, 10, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered, but are moot with respect to teachings of the prior art of record for the reasons explained in the response to arguments.
Response to Arguments
In what follows applicant’s arguments will be addressed in the order presented with each argument quoted in a given ¶, to be followed by one or more ¶’s of respective examiner’s responses.
Page 6 through page 7 ¶ 1 provides broad overviews of the latest amendments and the last office action without any arguments.
On page 7 ¶’s 3-4 provide part of claim 1 limitations 1 and 2, and then in the last ¶ it is concluded: “Firstly, referring to paragraph [0071] and FIGS. 6 and 7 of BRONAKOWSKI, it is noted that the whole electrode array was used to establish a database between the EMG signals and the speech transformation model. In contrary, the technical solution of the current claim 1 specifically uses only part of electrodes at the optimal positions (which are acquired through the channel selection algorithm) to establish an optimal matching template between the EMG signals and lip language information”.
Respectfully nowhere in the claim language one finds recitation of using “only part of electrodes at the optimal position” and NOT “the whole electrode array”. Even the entire disclosure does NOT teach and/or suggest such configuration and/or arrangements of electrodes. Furthermore, these arguments do not clarify how using “only part of electrodes” and NOT all of the electrodes would result in unexpected, novel and/or nonobvious and distinct outcomes. Even further the statement “select an optimal number and optimal positions of the electrodes” do not by default imply using a “number” less that all the available “electrodes”. Indeed, it may be necessary that all available “number of electrodes” had to be utilized. Still further this statement pertaining to BRONAKOWSKI et al. utilizing “the whole electrode array” is a misrepresentation and incorrect conclusion of that reference as will be addressed in the next paragraph.
In the office action, as regards to “select[ion]” of “an optimal number and optimal positions or the electrodes”,  the claim is silent on the scope of this limitation.  Specification ¶’s 0032, and 38 correspond one on one to the claim language without any further details. Specification ¶ 0058 last 7 lines merely suggest: “placement positions of the electrodes on the face and neck [are] according to a calculation result of the training subsystem”. This is void of any details on: 1) any specific “face” and/or “neck” region being used; 2) on any specific “calculation” of “the training subsystem” and its correlations pertaining to “electrode” “positions” (e.g. “optimal” “positions”). BRONAKOWSKI et al. ¶ 0054 sentence 2 teach: “automatically” “select” “electrodes” “from an electrode array” “electrode feature elements of signals acquiring the most useful part of an EMG signal” “given in current positions”. This without any ambiguity teaches that the said “position[s]” are “select[ed]” to correspond to the “most useful” “EMG signal”. That amounts to selection of optimal positions pertaining to the electrodes consistent with the disclosure teachings. It also is consistent with not using all of the electrodes; i.e., the word “select” according to Merriam Webster means “to choose from a number or group”, “to pick out”, where the word “choose” further means according to Merriam Webster “to have a preference”. All of these imply the word “select” is consistent with not necessarily using “the whole electrode array”.
On page 8, the second ¶ lines 2+, it is recited: “the optimal matching template taught by the present application is more accurate than that in BRONAKOWSKI. It is further submitted that BRONAKOWSKI does not disclose or even suggest such a global-to-partial template matching process”. A similar argument is presented on page 9 the ¶ before last in the last 3 lines.
Respectfully nowhere in the entire disclosure (including claims as originally filed) one finds either expressly and/or inherently the phrase “global-to-partial” to describe the “template” “matching”. These arguments also do not provide any further details pertaining to this feature. Therefore, as this argument is directed to a feature that is neither claimed and nor supported by the disclosure, and no response is necessary.
On page 9 ¶ 1 lines 4+ with respect to BRONAKOWSKi, it is asserted that: “but this selection process occurs every time when the voice synthesizing is required, otherwise features extracted by the feature extractor 130 will be inconsistent with feature parameter required by the converter 160. On the other hand, in claim 1, the selecting process occurs only one time”. Page 9 the second ¶ further discusses this issue, along with the notion of “global-to-partial” “template matching” addressed above.
Respectfully the feature of “electrode” “selection” being “one-time” is neither claimed and nor supported anywhere in the original disclosure. Furthermore, it misrepresents and even contradicts BRONAKOWSKI et al. teachings and principles of operation. Please see BRONOAKOWSKI et al. ¶ 0070 last 8 lines: “An automatic on-line geometrical displacement compensation and a signal feature selection algorithm are included in a calibration process to achieve the highest clarity of a language that is synthesized to remove necessity of determining and readjusting electrode array position”. This teaches the opposite of the above conclusion; i.e., it intends to “remove” (prevent) “readjusting electrode array position” (arranging the electrodes more than one time).
The remainder of page 9 and page 10 ¶’s 1-2 discuss how other prior art used in the first action fail to teach the features addressed above e.g., “using part of the electrodes at the optimal positions”. 
BRONAKOWSKI teachings as noted above were sufficient to address these.
Finally on page 10 ¶ 3 it is addressed that “dependent” “claims” “substantially contain the same allowable subject matter of claim 1”.
Since applicants have not argued the merits of these dependent claims, but assert patentability solely through their dependence on the allegedly patentable parent claims, they stand or fall with said parent claims and hence no further response to applicant’s arguments is necessary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRONAKOWSKI et al. (US 2017/0084266) and further in view of McVicker et al. (US Patent 10,621,973).
Regarding claim 1, BRONAKOWSKI et al. do teach a lip-language recognition Augmentative and Alternative Communication (AAC) system based on surface electromyography (SEMG) (Title, Abstract: e.g., “in response to voiceless speeches of a user, detect an electromyogram (EMG) signal” “to detect a voiceless speech period of the user” “to extract a signal descriptor indicating a feature of the EMG” “a voice synthesizer” “to synthesize speeches using the extracted signal descriptor”) , comprising:
a training subsystem, configured to collect facial and neck electromyography (EMG) signals in a lip-language movement through a high-density electrode array, improve signal quality through a signal preprocessing algorithm, classify the type of the lip-language movement through a classification algorithm, select an optimal number and optimal positions of the electrodes through a channel selection algorithm, establish an optimal matching template between the EMG signals at the optimal positions and lip-language information, and upload the optimal matching template to a network terminal for storage ( ¶ 0071 sentence 1: “The calibration process requires a database (DB) of a reference EMG signal feature that may be used for training” (“EMG” signals are processed by a training approach or subsystem) “the speech transformation model”; Abstract lines 1-4: “detect an electromyogram (EMG) signal from skin of the user” by “an electrode array” “in response to voiceless speeches of a user” (detect facial and neck EMG signal  (Fig. 1) in a lip language movement through high-density electrode array); ¶ 0057 lines 6-8: “signals are extracted from two detectors to amplify a differential voltage” (improve signal quality by signal processing);  ¶ 0048 sentence 2: “The feature extractor 130” (a classification algorithm) “calculates most useful feature from pieces of the EMG signal that is classified” (to classify the EMG signal for lip language recognition), ¶ 0054 sentence 2: “the calibrator 160 automatically selects electrodes from an electrode array” (selecting an optimal number of electrodes) “and electrode feature elements of signals acquiring the most useful part of an EMG signal” (to improve signal quality) “given in current positions” (at the optimal positions) “of arrays of the electrodes”; ¶ 0082: “In operation S740, the signal descriptor” (lip language information matched with) “that indicates the feature of the EMG” (EMG signals) “signal in preset frame units for the voiceless speech period may be extracted” and since this “feature” (template) is “most useful” (¶ 0048), then they are optimal matching ; ¶ 0074 sentence 4:  “A feature set that produces high accuracy is stored” (upload into a terminal e.g. “FEATURE EXTRACTOR” “130” for storage the “feature set” of “high accuracy” (i.e., the template associated with an optimal matching)); and
a detection subsystem, configured to collect the EMG signals at the optimal positions during the lip-language movement based on the optimal number and the optimal positions of the electrodes selected by the training subsystem (¶ 0054 sentence 2: “the calibrator 160 automatically selects electrodes from an electrode array” (selecting an optimal number of electrodes) “and electrode features elements of signals acquiring the most useful part of an EMG signal” (to collect the EMG signals) “given in current positions” (from the optimal positions) “of arrays of the electrodes” (of the electrodes)), 
call the optimal matching template, classify and decode the EMG signals, recognize the lip-language information (¶ 0048 sentence 2: “The feature extractor 130” (a classification algorithm) “calculates most useful feature” (using the optimal matching template) “from pieces of the EMG signal that is classified” (to classify and decode the EMG signal for lip language recognition); Abstract last sentence: “a voice synthesizer configured to synthesize speeches by using the extracted signal descriptor” (to recognize the lip language information)).
BRONAKOWSKI et al. do not specifically disclose: 
and transform the lip-language information into corresponding voice and picture information for real-time display, thereby achieving lip-language recognition.
McVicker et al. do teach:
and transform the lip-language information into corresponding voice and picture information for real-time display, thereby achieving lip-language recognition (Abstract last sentence: “phonemes” (the lip language information) “combined into words and sent back to the interface computing device, where they are played either as audible output” (is transformed to) “or non-audible output, such as text” (voice and picture information for real-time display on its “interface”); note Col. 8 lines 2-5: “the EMG and IMU data is being classified into phonemes” (the phonemes are attributed to “EMG” obtained from lip movements; i.e., Col. 4 lines 8+: “The chin EMG electrode can detect chin movement, and the electrical output, of the muscles, including but not limited to, in and around the chin, the neck, and the face”)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed  to incorporate the functions of the “interface computing device” of McVicker et al. into the “speech synthesizer” of BRONAKOWSKI et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable to present the result of its lip reading not only in “audible” but also “non-audible” “text” as well so that a hearing impaired person could also benefit.

Regarding claim 2, BRONAKOWSKI et al. do teach the system according to claim 1, wherein the training subsystem comprises a slave computer of the training subsystem and a principal computer of the training subsystem (as Fig. 3 shows signals attributed to “ELECTRODE ARRAY” and its associated modules (slave computer) are sent to “VOICE SYNTHESIZER” (a principal computer)), 
and the slave computer of the training subsystem comprises:
a high-density electrode array, configured to obtain the high-density EMG signals of a speaking-related muscle group during user lip-language by being pasted on the speaking-related muscle group of the face and neck (Fig. 2 shows “EMG signal” being picked up by the “ELECTRODE ARRAY” (high density electrode array to obtain high density EMG signals); ¶ 0056 last sentence: “electrode array is attached and maintained in a fixed position of the skin of the user” (electrodes being pasted on a speaking related muscle group as shown in Fig. 1 which covers neck and chin areas)); and
an EMG collection module, configured to perform amplification, filtering, and analog-to-digital conversion on the signals collected by the high-density electrode array, and transmit the processed signals to the principal computer of the training subsystem (¶0057 lines 5+: “electrode provides a common reference current” “signals are extracted” “to amplify” “voltage” “A resultant analog signal is converted into a digital representation” (an EMG collection module to do amplification and analog to digital conversion of the array signals); ¶ 0062 sentence 1: “low pass filtering” (filtering) “smoothing a signal and reduces sensitivity of the speech activity detection module 120 to vibration and noise”, and as Fig. 3 shows all these signals starting with those from the “ELECTRODE ARRAY” on are ultimately picked up by the “VOICE SYNTHESIZER” (the principal computer)).

Regarding claim 5, BRONAKOWSKI et al. do teach a Surface Mounted Device (SMD) flexible electrode, configured to collect the EMG signals at the optimal positions during the lip-language movement (¶ 0090 referring to the electrodes responsible for the optimal EMG signals: “provided electrode array may be fixed on a flexible surface” (it is a surface mounted device (SMD));
BRONAKOWSKI et al. do not specifically disclose the system according to claim 1, wherein the detection subsystem comprises a slave computer of the detection subsystem and a principal computer of the detection subsystem, 
and the slave computer of the detection subsystem comprises:
and
a wireless EMG collection module, configured to wirelessly transmit EMG information collected by the SMD flexible electrode to the principal computer of the detection subsystem.
McVicker et al. do teach:
the system according to claim 1, wherein the detection subsystem comprises a slave computer of the detection subsystem and a principal computer of the detection subsystem (Col. 5 lines 27+: “sensor data collected from the EMG electrodes” (slave computer) “and IMU sensor in the headset” (principal computer)), 
and the slave computer of the detection subsystem comprises:
a wireless EMG collection module, configured to wirelessly transmit EMG information collected by the SMD flexible electrode to the principal computer of the detection subsystem (Col. 5 lines 38+: “These EMG signals are amplified and filtered by a hardware signal processing board” “board 501” (part of the slave computer associated with the SMD or surface mounted electrodes for EMG signal pick up) “connected to the headset” (is connected to the principal computer) “by either a wired or wireless” (wirelessly) “connection”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate McVicker et al.’s ability to have “EMG signals” sensors communicate wirelessly into the “EMG signals” sensor of BRONAKOWSKI et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable BRONAKOWSKI et al. “provide” “[better] coordination of the other components of the device 1350, such as control of user interfaces, applications run by device 1350” as disclosed in McVicker et al. Col. 11 lines 10-12.

Regarding claim 10, BRONAKOWSKI et al. do teach the system according to claim 2, wherein the EMG collection module comprises an representation” carried out by “analog-to-digital converter (ADC)” (an analog-to-digital converter); ¶ 0043 sentences 1-2: “an acoustic and/or speech signal is recorded parallel with an EMG signal” “signals synchronize with one another” (an independent synchronous clock is used); ¶ 0062 sentence 1: “low pass filtering smoothing a signal” (a low-noise power supply)).
BRONAKOWSKI et al. do not specifically disclose their EMG to comprise of a Micro Controller Unit (MCU), a signal filtering preamplifier.
McVicker et al. do teach their EMG to comprise of a Micro Controller Unit (MCU), a signal filtering preamplifier (Col. 10 lines 30-33: “The high-speed controller 130” (a microcontroller unit (MCU)) “manages bandwidth intensive operations”; Col. 1 lie 66-Col. 2 line 3: “EMG sensors” “amplified and filtered” (a signal filtering preamplification) “before being sent” “[to] speech recognition (SVSR) system”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “controller 130” of McVicker et al. into the “EMG” system of BRONAKOWSKI et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable BRONAKOWSKI et al. to be able to enable “memory” and “display” “to high speed expansion cards” as disclosed in McVicker et al. Col. 10 lines 38+ and thus help in more efficiently “managing bandwidth intensive operations”  as also disclosed in McVicker et al. Col. 10 lines 30-31.



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRONAKOWSKI et al. in view of McVicker et al., and further in view of Oba (US Patent 7,676,372).
Regarding claim 3, BRONAKOWSKI et al. in view McVicker et al. do teach the system according to claim 2, wherein the principal computer of the training subsystem comprises a user interaction module, and a training module for signal classification, correction and matching feedback, wherein the user interaction module comprises:
an EMG signal display sub-module, configured to display the collected SEMG signals in real-time (McVicker et al. Col. 8 lines 25+: “FIG. 10 is a waveform representation of the EMG sensor input” (a real time display of) “that occurs when the user says the word ‘hello’. An example of time window 1000 is shown where the horizontal axis is time and vertical axis is the amplitude of the EMG sensor signal” (to display the collected EMG signals));
a lip-language training scene display sub-module, configured to provide lip-language computing device, where they are played either as audible output” (is transformed to) “or non-audible output, such as text” (to provide text)) ; and
a channel selection and positioning chart display sub-module, configured to provide distribution of the electrodes positioned on the face and neck (BRONAKOWSKI et al.: Fig. 1 depicts display of electrodes in the face and neck area which shows a certain distribution of the said electrodes)).
BRONAKOWSKI et al. in view of McVicker et al. do not specifically disclose a lip-language training scene display sub-module, configured to provide lip-language scene pictures.
Oba do teach a lip-language training scene display sub-module, configured to provide lip-language scene pictures (Col. 22 lines 58+: “Also, the camera system 29 provided in the HA1 can further improve the user’s speech recognition by photographing 3D images of various speakers, and their lips” (“images” (pictures) of “lips” (of lip scenes)) “for display on the display unit 26” (are provided on the display)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of “the camera system 29” of Oba into the “interface computing device” of McVicker et al. in BRONAKOWSKI et al. in view of McVicker et al. would enable the combined systems and their associated methods to perform in combination as they do separately and thus “improve the user’s speech recognition” as disclosed in Oba Col. 22 line 60.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRONAKOWSKI et al. in view of McVicker et al., and further in view of Keenan (US 2007/0038382).
Regarding claim 4, BRONAKOWSKI et al. in view of McVicker et al. do teach the system according to claim 3, wherein the training module for signal classification, correction and matching feedback comprises:
a classification sub-module, configured to extract the EMG signals related to speaking of a specified short sentence, extract a feature value, establish a corresponding relationship between the EMG signals and the specified short sentence, and classify collected lip-language contents based on EMG information (McVicker et al.: Col. 8 lines 25-26: “EMG sensor input that occurs when the user says the word ‘Hello’” (EMG signal relating so speaking a short sentence); Col. 8 lines 31+: “FIG. 11, which is an example of the EMG Time Window 1100 data going through MFCC conversion 1101” (i.e., as Fig. 12 shows the “MFCC” (associated with the lip language content depicts the “Time Window” (of the specified short sentence ‘Hello’) which according to Col. 8 lines 37+: “The time window” (associated with the lip language content) “allows accurate determination of phonemes or phoneme classifiers” (helps classify the lip language content since these “MFCC” were obtained using the “EMG”, therefore these are all based on the “EMG”); also the “Time Window” shows a relationship between “MFCC” (associated with the short sentence) and the “EMG” informaiton);
a channel selection sub-module, configured to select the optimal matching template, create a personal training set, and transfer the optimal matching template and the personal training set to the network terminal (BRONAKOWSKI et al.: ¶ 0070 sentence 1+: “recognition component is based on classification of statistical model learning through time requiring processing from a large amount of training data” using “wearable EMG that has a calibration function” “to learn a function that maps bio-signal features on spectrum parameters of an audible language based on training data provided by the user” (the “feature” (matching template) is obtained by “training data” associated with “the user” (i.e., it is personal training set), therefore “feature set” being “stored” according to ¶ 0074 amounts to also storing or transmitting of the personal training set in this case to the “FEATURE EXTRACTOR” (the network terminal)).
BRONAKOWSKI et al. in view of McVicker et al. do not specifically disclose a signal processing sub-module, configured to filter out power-line interference and baseline shift by using a filter, and filter out interference noise from the EMG signals by using a wavelet transform and a template matching algorithm;
Keenan et al. do teach a signal processing sub-module, configured to filter out power-line interference and baseline shift by using a filter, and filter out interference noise from the EMG signals by using a wavelet transform and a template matching algorithm (¶ 0022 sentence 1: “invention has particular utility for processing” “EMG”; ¶ 0063 last 4 lines: “filtering” (filter out) “noise and interference” (power line interference and baseline shift) “by setting insignificant wavelet coefficients to zero” (using a wavelet transform)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Keenan et al.’s “filtering” “noise and interference” functions into the “Noise Filter” “704” of McVicker et al. in BRONAKOWSKI et al. in view of McVicker et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable them to preserve only “signals of interest” as disclosed in Keenan et al. ¶ 0064 last sentence.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRONAKOWSKI et al. in view of McVicker et al., and further in view of Utter (US 2015/0182130).
Regarding claim 6, BRONAKOWSKI et al. in view of McVicker et al. do teach 
a lip-language information recognition and decoding module, configured to denoise and filter the signals, perform feature matching for the EMG signals and the personal training set, decode the lip-language information and recognize lip-language contents by using a classification algorithm, convert the lip-language contents corresponding to a classification result into text information and into voice and pictures for transmission and display in real time (McVicker et al.: Col. 6 lines 51+: “The EMG sensor data is amplified 703, noise filtered 704 to remove noise” (denoise and filter the EMG signals) “The amplified and filtered signals are then broken into time windows; Col. 7 lines 4+: “The EMG time window data 800 undergoes a Mel Frequency Cepstral Coefficients (MFCC) conversion” (perform a feature matching between “MFCC” (personal training data) and the “EMG” signals); Col. 7 lines 28+:  “Next, a Connectionist Temporal Classification” (using a classification algorithm) “removes redundant phonemes, and a language model 903 uses past and future phoneme classifications to determine the current classified phoneme” (to decode lip language information); Abstract last 4 lines: “The phonemes are then combined into words and sent back to the interface computing device, where they are played either as audible output” (and converted into voice) “or non-audible output, such as text” (as pictures for display in real time))  ; and
an APP display and interaction module, configured to display channel selection and an optimal data set, display the positions of the electrodes in real time, display the EMG signals in real time, display the classification result in real time, and / or display the voice, the pictures and translation (McVicker et al. Col. 6 lines 12+: “The interface computing device” “can play the words” “though”  “an app” (all interface related activities are governed by “APP”); BRONAKOWSKI et al.: Fig. 1 depicts display of electrodes in the face and neck area which shows according to ¶ 0054 sentence 2: “the calibrator 160 automatically selects electrodes from an electrode array” (selecting an optimal number of electrodes), which displays the positions of the electrodes in real time; McVicker et al. Col. 8 lines 25+: “FIG. 10 is a waveform representation of the EMG sensor input” (a real time display of) “that occurs when the user says the word ‘hello’. An example of time window 1000 is shown where the horizontal axis is time and vertical axis is the amplitude of the EMG sensor signal” (to display the collected EMG signals); McVicker et al.: Abstract last sentence: “phonemes” (classification results) “combined into words and sent back to the interface computing device, where they are played either as audible output” (are transformed to) “or non-audible output, such as text” (voice and picture information of “text” (translation of voice) for real-time display on its “interface”)).
BRONALOWSKI et al. in view of McVicker et al. do not specifically disclose the system according to claim 5, wherein the principal computer of the detection a personal training set download module, configured to call a personal training set from a network shared port of the training subsystem by connecting to the network, and store the personal training set in an APP client terminal.
Utter does teach the system according to claim 5, wherein the principal computer of the detection system comprises:
a personal training set download module, configured to call a personal training set from a network shared port of the training subsystem by connecting to the network, and store the personal training set in an APP client terminal  (Fig. 11 shows numerous data associated with different network devices connected wirelessly to a “client device” (mobile terminal) to download or store data into its “APP”; i.e., ¶ 0086 lines 10+: “data from one or more of the other devices may be wirelessly” (a network connected to) “communicated (196) to one or more of: the devices 100a-100e” “client device 999” (a client terminal) ; among data sent to the “client device” (client terminal) are “sensor signals” from unit “1150” where “sensor signals” comprise “EMG” (¶ 0106 page 16 line 13) “that relate to muscle” “activity” “of user 800” (pertain to a personal training set associated with “EMG” signals)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate  the functionality of the “EMG” detection system associated with Utter into those of BRONALOWSKI et al. in view of McVicker et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable BRONALOWSKI et al. in view of McVicker et al. to use “APP” for application data management and storage and benefit of its ability to “configure, control, query, command, and perform other operations” as disclosed in Utter ¶ 0062 lines 7+. 

Claim7 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRONAKOWSKI et al. in view of McVicker et al., and Utter, and further in view of Lee et al. (US 2013/0289798).
Regarding claim 7, BRONAKOWSKI et al. in view of McVicker et al., and Utter do not specifically disclose the system according to claim 6, wherein the lip-language information recognition and decoding module is further configured to transmit the recognition result to an emergency contact set by the system.
Lee et al. do teach the system according to claim 6, wherein the lip-language information recognition and decoding module is further configured to transmit the recognition result to an emergency contact set by the system (¶ 0056: “when an emergency is detected” “speech recognition or facial expression recognition” (e.g. by using lip language recognition to recognize the speech) “to that of an emergency relief may be provided” (it is transmitted to an emergency contact)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the techniques of Lee et al. into those of BRONAKOWSKI et al. in view of McVicker et al., and Utter would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable BRONAKOWSKI et al. in view of McVicker et al., and Utter to be able to use “services such as a remote fault diagnosis service or an emergency call (e-call : emergency relief) service” should an “emergency” occur according to Lee et al. ¶ 0005.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRONAKOWSKI et al. in view of McVicker et al., and further in view of TADI et al. (US 2018/0239956).
Regarding claim 8, BRONAKOWSKI et al. in view of McVicker et al. do not specifically disclose the system according to claim 1, wherein the high-density electrode array comprises 130 electrodes, and the electrodes are arranged in a high-density form with a center-to-center spacing of 1 cm.
TADI et al. do teach the system according to claim 1, wherein the high-density electrode array comprises 130 electrodes, and the electrodes are arranged in a high-density form with a center-to-center spacing of 1 cm (¶ 0176 sentence 2: “The number and/or location of the surface EMG electrodes 113 can be configured according to the electrode plate of an electrode holder of a facemask apparatus” (i.e., the “number” (e.g. 130) of “EMG electrodes” and their “location” (e.g., having center to center spacing of 1cm) can be predicted based on facial expressions).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the algorithm of TADI et al. pertaining to the determination of exact “number” and “location” of “EMG electrodes” of TADI et al. into the methods pertaining to “EMG” “electrode” design of BRONAKOWSKI et al. in BRONAKOWSKI et al. in view of McVicker et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable BRONAKOWSKI et al. in view of McVicker et al. to predict the “number” and “location” of “EMG electrodes” that would be needed for a given facial expression without any unnecessary experimentation.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRONAKOWSKI et al. in view of McVicker et al., and further in view of GE et al. (US 2016/0339696).
Regarding claim 9, BRONAKOWSKI et al. in view of McVicker et al. do not specifically disclose the system according to claim 2, wherein the slave computer of the training subsystem further comprises an orifice plate for arranging the electrodes.
GE et al. do teach the system according to claim 2, wherein the slave computer of the training subsystem further comprises an orifice plate for arranging the electrodes (¶ 0021 last 9 lines: “The electrode 316 is formed on the orifice plate” (an orifice plate is used in arranging electrodes)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “electrode” design of GE et al. into the “electrode array” of BRONAKOWSKI et al. in BRONAKOWSKI et al. in view of McVicker et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable BRONAKOWSKI et al. in view of McVicker et al. to benefit from “orifice plate” material which “can be metal or polymeric material” as disclosed in GE et al. ¶ 0021 lines 9-10.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
July 14th 2022.